                                            50-STATE SURVEY OF LAWS REGARDING UNJUST ENRICHMENT

     State                      Elements of Unjust Enrichment                                              Authority and Notes                                      Limitations on Unjust Enrichment
ALABAMA        (1) the defendant holds money that (a) belongs, in equity and good     Mantiply v. Mantiply, 951 So.2d 638, 654–55 (Ala. 2006)
                  conscience, to the plaintiff; or (b) was improperly paid to the     (noting that “[i]n the absence of mistake or misreliance by
                  defendant because of mistake or fraud; and                          the donor or wrongful conduct by the recipient, the recipient
                                                                                      may have been enriched, but he is not deemed to have been
               (2) retention of the money would be unjust, meaning (a) the donor      unjustly enriched”)
                  of the benefit acted under a mistake of fact or in misreliance on
                  a right or duty; or (b) the recipient of the benefit engaged in
                  some unconscionable conduct, such as fraud, coercion, or
                  abuse of a confidential relationship.

ALASKA         (1) a benefit conferred upon the defendant by the plaintiff;           Ware v. Ware, 161 P.3d 1188, 1197 (Alaska 2007)

               (2) appreciation by the defendant of such benefit; and                 State Dept. of Revenue, Child Support Enforcement Div. v.
                                                                                      Wetherelt, 931 F.2d 383, 390 (Alaska 1997) (noting that
               (3) acceptance and retention by the defendant of such benefit under    “enrichment to the defendant must be unjust; that is, the
                  such circumstances that it would be inequitable for him to          defendant must receive a true windfall or something for
                  retain it without paying the value thereof                          nothing”)


ARIZONA        (1) an enrichment to the defendant;                                    Trustmark Ins. Co. v. Bank One, Arizona, N.A., 202 Ariz. 535    Unjust enrichment is unavailable if plaintiff has received the
                                                                                      (2002)                                                          benefit of its bargain, or unjust enrichment claim requires that
               (2) an impoverishment to the plaintiff;                                                                                                plaintiff lacks a legal remedy. Cmty. Guardian Bank v. Hamlin,
                                                                                                                                                      182 Ariz. 627, 898 P.2d 1005 (Ct. App. 1995), corrected (July 10,
                                                                                                                                                      1995)(pleading requirements; Brooks v. Valley Nat’l Bank, 548
               (3) a connection between the enrichment and the impoverishment;                                                                        P.2d 1166, 1171 (Ariz. 1976) (affirming dismissal of unjust
                                                                                                                                                      enrichment claims where plaintiff received the benefit of the
               (4) the absence of justification for the enrichment and the                                                                            bargain); US Life Title Co. of Ariz. v. Gutkin, 732 P.2d 579, 585
                  impoverishment; and                                                                                                                 (Ariz. Ct. App. 1986); Trustmark Ins. Co. v. Bank One, Arizona,
                                                                                                                                                      NA, 48 P.3d 485, 491 (Ariz. Ct. App. 2002) (“To establish a
               (5) the absence of a legal remedy                                                                                                      claim for unjust enrichment, a party must show . . . the absence of
                                                                                                                                                      a legal remedy.)




ARKANSAS       (1) the defendant received money or the equivalent of money to         Hatchell v. Wren, 363 Ark. 107, 117, 211 S.W.3d 516, 522        Unjust enrichment is unavailable if plaintiff has received the
                  which he/she/it was not entitled and which should be restored       (2005), and Guaranty Nat’l Ins. Co. v. Denver Roller, Inc.,     benefit of its bargain. Frein v. Windsor Weeping Mary LP, 2009
                  to the plaintiff;                                                   313 Ark. 128, 138, 854 S.W.2d 312, 317 (1993)                   Ark. App. 774, at *7-8 (Ark. Ct. App. 2009).

               (2) there was some operative act, intent, or situation that made the
                  enrichment of the defendant unjust and inequitable;

               (3) that the unjust enrichment of the defendant was at the expense
                  or detriment of the plaintiff; and


Page 1 of 13
                                            50-STATE SURVEY OF LAWS REGARDING UNJUST ENRICHMENT

       State                   Elements of Unjust Enrichment                                              Authority and Notes                                         Limitations on Unjust Enrichment
               (4) the amount by which the defendant was unjustly enriched.

CALIFORNIA     In cases where restitution is appropriate,                             First Nationwide Savings v. Perry, 15 Cal.Rptr.2d 173, 176        Unjust enrichment is unavailable if plaintiff has received the
                                                                                      (Cal. App. 1992).                                                 benefit of its bargain. Peterson v. Cellco P’ship, 164 Cal. App.
               California courts require proof of the following elements:                                                                               4th 1583 (4th Dist. 2008) (holding that the trial court properly
                                                                                      Unjust enrichment is not a cause of action or a remedy under      sustained defendant’s demurrer to plaintiffs’ unjust enrichment
                                                                                      California law; instead, it is a “general principle, underlying   claim because plaintiffs received the benefit of the bargain).
               (1) the defendant has been enriched;
                                                                                      various legal doctrines and remedies.” McBride v. Boughton,
                                                                                      20 Cal. Rptr. 3d 115, 121 (Cal. App. 2004); see also See
               (2) at the expense of another; and                                     Astiana v. Hain Celestial Group, Inc., 783 F3d 753, 762
                                                                                      (9th Cir. 2015) (“When a plaintiff alleges unjust
               (3) the circumstances are such that, as between the two individuals,   enrichment, a court may construe the cause of action as a
                  it is unjust for the person to retain it.                           quasi-contract claim seeking restitution.”).

COLORADO       (1) the defendant received a benefit;                                  Lewis v. Lewis, 189 P.3d 1134, 1141 (Colo. 2008) (noting
                                                                                      that the third element “creates difficult questions for trial
               (2) at the plaintiff’s expense; and                                    courts” and thus requires individualized inquiry depending
                                                                                      upon the facts of the case)
               (3) the circumstances make it unjust for the defendant to retain the
                  benefit without commensurate compensation

CONNECTICUT    (1) that the defendants were benefited;                                Ayotte Bros. Const. Co. v. Finney, 680 A.2d 330, 332 (Conn.
                                                                                      App. 1996) (noting that a plaintiff who has a cause of action
               (2) that the defendants unjustly did not pay the plaintiffs for the    in contract for his claimed damages does not have a cause of
                  benefit; and                                                        action for unjust enrichment).

               (3) that the failure of payment was to the plaintiffs’ detriment

DELAWARE       (1) an enrichment to the defendant;                                    Jackson Nat’l Life Ins. Co. v. Kennedy, 741 A.2d 377, 393         SOL for unjust enrichment claims is 3 years. Jackson Nat’l Life
                                                                                      (1999)                                                            Ins. Co. v. Kennedy, 741 A.2d 377, 393-94 (Del. Ch. 1999).
               (2) an impoverishment to the plaintiff;

               (3) a relation between the enrichment and the impoverishment;

               (4) the absence of justification; and

               (5) the absence of a remedy provided by law

DISTRICT OF    (1) the plaintiff conferred a benefit on the defendant;                Vila v. Inter-American Investment Corp., 536 F.Supp.2d 41,        Unjust enrichment is unavailable if plaintiff has received the
COLUMBIA                                                                              51 (D.D.C. 2008)                                                  benefit of its bargain. Dahlgren v. Audiovox Commc’ns Corp.,
               (2) the defendant retained the benefit; and                                                                                              No. 2002 CA 007884 B, 2012 WL 2131937 (D.C. Super. Ct.
                                                                                                                                                        March 15, 2012) (plaintiffs who receive the benefit of the bargain
                                                                                                                                                        are not entitled to restitution).
               (3) under the circumstances, retention of the benefit is unjust

FLORIDA        (1) a direct benefit conferred upon the defendant by the plaintiff;    Florida Power Corp. v. City of Water Park, 887 So.2d 1237,        Unjust enrichment is unavailable if plaintiff has received the
                                                                                      1241 n.4 (Fla. 2004)                                              benefit of its bargain, or if defendant has provided consideration
                                                                                                                                                        for the benefit received. Unjust enrichment claim requires that
                                                                                                                                                        plaintiff lack a legal remedy. Prohias v. Pfizer, Inc., 485 F. Supp.
Page 2 of 13
                                             50-STATE SURVEY OF LAWS REGARDING UNJUST ENRICHMENT

       State                      Elements of Unjust Enrichment                                              Authority and Notes                                          Limitations on Unjust Enrichment
               (2) the plaintiff’s appreciation or knowledge of the benefit;                                                                               2d 1329, 1335 (S.D. Fla. 2007)); Am. Safety Ins. Serv., Inc. v.
                                                                                                                                                           Griggs, 959 So. 2d 322, 331-32 (Fla. Dist. Ct. App. 2007).
               (3) the defendant’s appreciation and acceptance of the benefit;                                                                             Commerce P’ship 8098 Ltd. P’ship v. Equity Contracting Co.,
                        and                                                                                                                                695 So. 2d 383, 390 (Fla. Dist. Ct. App. 1997); Am. Safety Ins.
                                                                                                                                                           Serv., Inc. v. Griggs, 959 So. 2d 322, 331-32 (Fla. Dist. Ct. App.
                                                                                                                                                           2007); Am. Honda Motor Co. v. Motorcycle Info. Network, Inc.,
               (4) the circumstances make retention of the benefit inequitable                                                                             390 F. Supp. 2d 1170, 1178 (M.D. Fla. 2005); Prohias v. Pfizer,
                  without paying the value of the benefit                                                                                                  Inc., 490 F. Supp. 2d 1228, 1236-37 (S.D. Fla. 2007).

GEORGIA        (1) the plaintiff conferred a benefit on the defendant;                   Engram v. Engram, 265 Ga. 804, 806 (1995)

               (2) equity requires that the defendant compensate the plaintiff for       Damages for unjust enrichment under Georgia law are the
                  the benefit; and                                                       benefit conferred upon the recipient, not the cost of goods or
                                                                                         services rendered. Hollifield v. Monte Vista Biblical
               (3) the parties did not have a legal contract                             Gardens, Inc., 251 Ga. App. 124, 130–31 (2001)


HAWAII         (1) receipt of a benefit from the plaintiff without an adequate legal     Chapman v. Journal Concepts, Inc., 2008 WL 5381353 at             Unjust enrichment claim requires that plaintiff lacks a legal
                   basis by defendants; and                                              *20 (D. Haw. Dec. 24, 2008)                                       remedy. Porter v. Hu, 169 P.3d 994, 1006-07 (Haw. Ct. App.
                                                                                                                                                           2007); Davis v. Four Seasons Hotel Ltd., No. 08-00525, 2011
               (2) unjust retention of that benefit at the expense of plaintiff          The Hawaii Supreme Court has observed that “unjust                WL 5025521, at *6 (D. Haw. Oct. 20, 2011) (“Hawaii courts
                                                                                         enrichment is a broad and imprecise term defying                  observe the principle that equitable remedies, like unjust
                                                                                         definition.” Small v. Badenhop, 67 Haw. 626, 636 (1985);          enrichment, are only available when legal remedies are
                                                                                         see also Durette v. Aloha Plastic Recycling, Inc., 105 Haw.       inadequate.”).
                                                                                         490, 502 (2004) (stating that unjust enrichment, “as a claim
                                                                                         for relief, is not clearly defined in either the Hawaii Revised
                                                                                         Statutes or our jurisprudence”).

IDAHO          (1) a benefit is conferred on the defendant by the plaintiff;             Gibson v. Ada County, 142 Idaho 746, 759 (2006)                   Unjust enrichment does not require a wrongful act by the
                                                                                                                                                           defendant. Witt v. Jones, 111 Idaho 165, 175 (1986)
               (2) the defendant appreciates the benefit; and
                                                                                                                                                           A plaintiff has no claim for unjust enrichment under Idaho law
               (3) it would be inequitable for the defendant to accept the benefit                                                                         where an express contract exists. Blaser v. Cameron, 121 Idaho
                  without payment of the value of the benefit                                                                                              1012 (Idaho App. 1991).


ILLINOIS       (1) defendant receives a benefit;                                         TRW Title Ins. Co. v. Sec. Union Title Ins. Co., 153 F.3d 822,    Unjust enrichment is unavailable if plaintiff has received the
                                                                                         828 (7th Cir. 1998)                                               benefit of its bargain. La Throp v. Bell Fed. Sav. & Loan Ass’n,
               (2) to the plaintiff’s detriment; and                                                                                                       370 N.E.2d 188, 195 (Ill. 1977) (affirming dismissal of an unjust
                                                                                                                                                           enrichment claim because “[a] person is not entitled to
                                                                                                                                                           compensation on the grounds of unjust enrichment if he receives .
               (3) the defendant’s retention of that benefit would be unjust                                                                               . . that which it was agreed between them the other should give in
                                                                                                                                                           return” (citing Brooks, 548 P.2d at 1171)).

IOWA           (1) the defendant was enriched by the receipt of a benefit;               Iowa v. Unisys Corp., 637 N.W.2d 142, 154–55 (Iowa 2001)          Unjust enrichment is unavailable if plaintiff has received the
                                                                                                                                                           benefit of its bargain. Smith v. Stowell, 125 N.W.2d 795, 800
               (2) the enrichment was at the expense of the plaintiff; and               To be unjust, Iowa law requires that the benefit be conferred     (Iowa 1964) (“[A] person is not entitled to compensation on the
                                                                                         by mistake, fraud, coercion, or request. Helm Fin. Corp. v.       ground of unjust enrichment if he received . . . that which it was
                                                                                         Iowa N. Ry. Co., 214 F.Supp.2d 934, 938 (N.D. Iowa 2002).         agreed between them the other should give in return.” (quoting
               (3) it is unjust to allow the defendant to retain the benefit under the                                                                     Restatement (First) of Restitution § 107 cmt. (1)a (1937))),
                  circumstances                                                          Otherwise, an enrichment might have occurred, but it is not
                                                                                                                                                           overruled on other grounds, Lamp v. Amer. Prosthetics, Inc., 379

Page 3 of 13
                                             50-STATE SURVEY OF LAWS REGARDING UNJUST ENRICHMENT

       State                    Elements of Unjust Enrichment                                         Authority and Notes                                     Limitations on Unjust Enrichment
                                                                                   unjust.                                                        N.W.2d 909, 910 (Iowa 1986).

                                                                                                                                                  Iowa courts do not recognize a claim for unjust enrichment
                                                                                                                                                  where an express contract exists on the same subject matter.
                                                                                                                                                  Giese Constr. Co. v. Randa, 524 N.W.2d 427, 431 (Iowa App.
                                                                                                                                                  1994)

KANSAS         (1) a benefit conferred upon the defendant by the plaintiff;        T.R. Inc. of Ashland v. Brandon, 87 P.3d 331, 336 (Kan.        Unjust enrichment is unavailable if defendant has provided
                                                                                   2004)                                                          consideration for benefit received. Senne & Co. v. Simon
               (2) an appreciation or knowledge of the benefit by the defendant;                                                                  Capital Ltd. P’ship, No. 93-302, 2007 WL 1175858, at *8
                  and                                                              The “position of the plaintiff is always a factor to be        (Kan. Ct. App. Apr. 20, 2007) (underlying premise of a claim
                                                                                   considered” in unjust enrichment cases under Kansas law.       for unjust enrichment is that the D received a benefit w/o
                                                                                   Haz-Mat Response, Inc. v. Certified Waste Services Limited,    providing consideration); Tradesmen Int’l, Inc. v. U.S. Postal
               (3) the acceptance or retention by the defendant of the benefit                                                                    Serv., 234 F. Supp. 2d 1191, 1205-06 (D. Kan. 2002) (finding
                  under such circumstances as to make it inequitable for the       910 P.2d 839, 846 (Kan. 1996).
                                                                                                                                                  that requirement of unjust enrichment claim not met where P
                  defendant to retain the benefit without payment of its value                                                                    fails to allege that D failed to pay for the benefits conferred
                                                                                                                                                  upon it).

                                                                                                                                                  In order to bring a case within the doctrine of unjust enrichment,
                                                                                                                                                  there must be some specific legal principle or situation, which
                                                                                                                                                  equity has established, present under the circumstances of the
                                                                                                                                                  case. Shutts v. Phillips Petroleum Co., 567 P.2d 1292, 1315
                                                                                                                                                  (Kan. 1977)




KENTUCKY       (1) a benefit conferred upon the defendant;                         Nisbett v. National City Bank, 2003 WL 21471909 at *1 (Ky.
                                                                                   App. 2003)
               (2) at the plaintiff’s expense; and

               (3) under circumstances making it unjust for the defendant to
                   retain the benefit without paying for it

LOUISIANA      (1) an enrichment by the defendant;                                 Kilpatrick v. Kilpatrick, 660 So.2d 182, 187 (La. App.         Unjust enrichment requires that plaintiff lack a legal remedy.
                                                                                   1995)                                                          La. Civ. Code Ann. art. 2298 (unjust enrichment “shall not be
               (2) an impoverishment by the plaintiff;                                                                                            available if the law provides another remedy for the
                                                                                   Under Louisiana law, the impoverishment element may only       impoverishment or declares a contrary rule”).
               (3) a rational connection between the enrichment and the            be met when the factual circumstances show that the
                  impoverishment;                                                  impoverishment was not a result of the plaintiff’s own fault
                                                                                   or negligence or was not undertaken at his own risk.
                                                                                   Charrier v. Bell, 496 So.2d 601, 606 (La. App. 1986)
               (4) a lack of justification or cause for enrichment; and
                                                                                   Reliance may be a consideration with regard to the third
               (5) the absence of any other legal remedy                           element, requiring a connection between enrichment and
                                                                                   impoverishment. See Marceaux v. Town of Lake Arthur, 392
                                                                                   So.2d 783, 785 (La. App. 1980)

MAINE          (1) the plaintiff conferred a benefit on the other party;           Howard & Bowie, P.A. v. Collins, 759 A.2d 707, 710 (Me.


Page 4 of 13
                                             50-STATE SURVEY OF LAWS REGARDING UNJUST ENRICHMENT

       State                     Elements of Unjust Enrichment                                           Authority and Notes                                      Limitations on Unjust Enrichment
                (2) the other party had appreciation or knowledge of the benefit;     2000)
                   and

                (3) the acceptance or retention of the benefit was under such
                   circumstances as to make it inequitable for it to retain the
                   benefit without payment of its value.

MARYLAND        (1) the plaintiff conferred a benefit on the defendant;               Jackson v. Brandywine, 952 A.2d 304, 327 (Md. App. 2008)

                (2) an appreciation or knowledge of the benefit by the defendant;     Under Maryland law, unjust enrichment applies even where
                   and                                                                the defendant has come into the benefit “quite honestly” and
                                                                                      has not done anything wrong. Hill v. Cross Country
                (3) acceptance or retention of the benefit under such circumstances   Settlements, LLC, 172 Md.App. 350, 361 (Md. App. 2007)
                   that it is inequitable for the defendant to retain the benefit
                   without repayment of its value

MASSACHUSETTS   (1) the defendant holds property;                                     Sutton v. Valois, 846 N.E.2d 1171, 1177 (Mass. App. 2006);     Unjust enrichment is unavailable if plaintiff has received the
                                                                                      Santagate v. Tower, 833 N.E.2d 171, 176 (Mass. App. 2005)      benefit of its bargain, or where defendant has provided
                (2) the circumstances dictate that in equity and good conscience,     (setting forth rule that “[a]n equitable remedy for unjust     consideration for the benefit received. Unjust enrichment claim
                   the defendant ought not retain the property; and                   enrichment is not available to a party with an adequate        requires that plaintiff lacks a legal remedy. Ferola v. Allstate
                                                                                      remedy at law”)                                                Life Ins. Co., No. 050996, 2007 WL 2705534, at *14 (Mass.
                                                                                                                                                     Super. Ct. Aug. 30, 2007) (unjust enrichment will not lie where
                (3) the plaintiff does not have an adequate remedy at law                                                                            defendant provided valuable consideration); Fernandes v.
                                                                                      Massachusetts courts examine the “reasonable expectations
                                                                                      of the parties” in unjust enrichment cases. Sutton, 846        Havkin, 731 F. Supp. 2d 103, 114 (D. Mass. 2010).
                                                                                      N.E.2d at 1177.
                                                                                                                                                     Whether receipt of benefit was unjust depends on parties’
                                                                                                                                                     reasonable expectations. Cmty. Builders, Inc. v. Indian
                                                                                                                                                     Motorcycle Associates, Inc., 692 N.E.2d 964, 979 (Mass. App.
                                                                                                                                                     Ct. 1998)(holding that to recover under restitution there must be
                                                                                                                                                     an unjust benefit and whether the benefit is unjust is determined
                                                                                                                                                     by the reasonable expectations of the parties); Metro Life v.
                                                                                                                                                     Cotter, 464 Mass. 623, 644 (2013) (defining “unjust” based on
                                                                                                                                                     parties’ expectations).




MICHIGAN        (1) the defendant received a benefit; and                             Morris Pumps v. Centerline Piping, 729 N.W.2d 898, 904         Unjust enrichment is unavailable if plaintiff has received the
                                                                                      (Mich. App. 2007)                                              benefit of its bargain. Isom v. NE Lots LLC, No. 288378, 2010
                (2) retention of the benefit would result in an inequity                                                                             WL 143470, at *6 (Mich. Ct. App. Jan. 14, 2010) (finding that
                                                                                                                                                     a party cannot state a claim of unjust enrichment when said
                                                                                                                                                     party received the benefit of its bargain); Russell v. Zeemering,
                                                                                                                                                     No. 260660, 2006 WL 2382511, at *5 (Mich. Ct. App. Aug.
                                                                                                                                                     17, 2006).

                                                                                                                                                     Under Michigan law, a plaintiff “who without mistake, coercion
                                                                                                                                                     or request has unconditionally conferred a benefit upon another
                                                                                                                                                     is not entitled to restitution” for unjust enrichment. Estate of


Page 5 of 13
                                            50-STATE SURVEY OF LAWS REGARDING UNJUST ENRICHMENT

       State                    Elements of Unjust Enrichment                                              Authority and Notes                                      Limitations on Unjust Enrichment
                                                                                                                                                        McCallum, 395 N.W.2d 258, 261 (Mich. App. 1986)

MINNESOTA      (1) the defendant has knowingly received a benefit of value;           Southtown Plumbing, Inc. v. Har-Ned Lumber Co., 493               Unjust enrichment is unavailable if plaintiff has received the
                                                                                      N.W.2d 137, 140 (Minn. App. 1992)                                 benefit of its bargain. Unjust enrichment claims require that
               (2) that the defendant is not entitled to keep;                                                                                          plaintiff lacks a legal remedy.
                                                                                      Proof that retention of a benefit is unjust requires proof that
               (3) the circumstances make it unjust for the defendant to retain the   the enrichment was illegal or wrongful. Mon-Ray, Inc. v.          SOL for unjust enrichment claims is 6 years. Zinter v. Univ. of
                   benefit; and                                                       Granite Re, Inc., 677 N.W.2d 434, 440 (Minn. App. 2004).          Minn., 799 N.W.2d 243, 247 (Minn. Ct. App. 2011) (holding a
                                                                                      Accordingly, such claims must be premised on failure of           claim for unjust enrichment fails where a plaintiff receives the
                                                                                      consideration, fraud, mistake, or other situations where it       benefit for which she was entitled under an agreement),review
               (4) the plaintiff lacks an adequate legal remedy                       would be morally wrong for one party to enrich himself at         denied (Aug. 16, 2011). Kelley v. College of St. Benedict, 901 F.
                                                                                      the expense of another. Id.                                       Supp. 2d 1123, 1132-33 (D. Minn. 2012) (granting motion to
                                                                                                                                                        dismiss unjust enrichment claims where the statute “provided
                                                                                                                                                        [plaintiff] with an adequate legal remedy” even where plaintiff
                                                                                                                                                        “did not timely avail himself of the statute”); Arena Dev. Grp.,
                                                                                                                                                        LLC v. Naegele Commc’ns, Inc., Civ. No. 06–2806, 2007 WL
                                                                                                                                                        2506431, at *11 (D. Minn. Aug. 30, 2007); Mon-Ray, Inc. v.
                                                                                                                                                        Granite Re, Inc., 677 N.W.2d 434, 440 (Minn. Ct. App. 2004;
                                                                                                                                                        Southtown Plumbing, Inc. v. Har-Ned Lumber Co., Inc., 493
                                                                                                                                                        N.W.2d 137, 140 (Minn. Ct. App. 1992) (“It is well settled in
                                                                                                                                                        Minnesota that one may not seek a remedy in equity when there is
                                                                                                                                                        an adequate remedy at law.”).

MISSISSIPPI    (1) there is no legal contract between the parties;                    Johnston v. Palmer, 963 So.2d 586, 596 (Miss. App. 2007)          Unjust enrichment is unavailable if plaintiff has received the
                                                                                                                                                        benefit of its bargain. Omnibank of Mantee v. United S. Bank, 607
               (2) the person sought to be charged is in possession of money or                                                                         So. 2d 76, 92 (Miss. 1992) (noting that the Supreme Court of
                  property;                                                                                                                             Mississippi historically cites the Restatement of Restitution with
                                                                                                                                                        approval).
               (3) in good conscience and justice the defendant should not retain
                  the money or property; and

               (4) the defendant should deliver the property to another.

MISSOURI       (1) a benefit conferred on one party by another;                       Am. Standard Ins. Co. of Wis. v. Bracht, 103 S.W.3d 281,          Unjust enrichment is unavailable if plaintiff has received the
                                                                                      291 (Mo. App. 2003)                                               benefit of its bargain, or where defendant has provided
               (2) appreciation or recognition by the receiving party of the fact                                                                       consideration for the benefit received. Howard v. Turnbull, 316
                   that what was conferred was a benefit;                                                                                               S.W.3d 431, 438 (Mo. Ct. App. 2010) (affirming that plaintiff
                                                                                                                                                        cannot recover for unjust enrichment when he received “precisely
                                                                                                                                                        what he bargained for”), transfer denied (Aug. 31, 2010). Cnty.
               (3) acceptance and retention of the benefit by the receiving party;                                                                      Asphalt Paving, Co. v. Mosley Constr., Inc., 239 S.W.3d 704,
                  and                                                                                                                                   710 (Mo. Ct. App. 2007) (finding that plaintiff must plead
                                                                                                                                                        nonpayment by defendant in order to assert an unjust enrichment
               (4) that the enrichment is unjust                                                                                                        claim).

MONTANA        (1) misconduct or fault on the part of the defendant; or               Randolph V. Peterson, Inc. v. JR Simplot, 239 Mont. 1, 8
                                                                                      (1989)
               (2) that the defendant took advantage of the plaintiff

NEBRASKA       (1) the defendant unjustly received money;                             Kanne v. Visa U.S.A. Inc., 723 N.W.2d 293, 302 (Neb. 2006)        Unjust enrichment is unavailable if plaintiff has received the
                                                                                                                                                        benefit of its bargain Washa v. Miller, 546 N.W.2d 813, 819 (Neb.
Page 6 of 13
                                            50-STATE SURVEY OF LAWS REGARDING UNJUST ENRICHMENT

       State                   Elements of Unjust Enrichment                                              Authority and Notes                                           Limitations on Unjust Enrichment
               (2) the defendant unjustly retained possession of the money; and                                                                          1996) (“[T]he enrichment of one party at the expense of the other
                                                                                                                                                         is not unjust where it is permissible under the terms of an express
               (3) the defendant in justice and fairness ought to pay the money to                                                                       contract.”).
                  the plaintiff

NEVADA         (1) the defendant obtains a benefit;                                   Coury v. Robison, 976 P.2d 518, 521 (Nev. 1999)                    Unjust enrichment is unavailable if defendant has provided
                                                                                                                                                         consideration for benefit received. Bowyer v. Davidson, 584 P.2d
               (2) the defendant retains the benefit; and                                                                                                686, 687 (Nev. 1978) (finding no unjust enrichment where
                                                                                                                                                         defendant paid the amounts due on the contract).
               (3) retention of the benefit is unjust because the benefit in equity
                  and good conscience belongs to another

NEW            (1) the defendant was enriched;                                        Kowalski v. Cedars of Portsmouth Condominium Ass’n, 769            Unjust enrichment is unavailable if plaintiff has received the
HAMPSHIRE                                                                             A.2d 344, 347 (N.H. 2001); Cohen v. Frank Developers, Inc.,        benefit of its bargain, or where defendant has provided
               (2) through wrongful acts or passive acceptance of a benefit;          389 A.2d 933 (1978)                                                consideration for the benefit received. Clapp v. Goffstown Sch.
                                                                                                                                                         Dist., 977 A.2d 1021, 1025 (N.H. 2009) (holding that a person
                                                                                      The value of unjust enrichment is measured by the benefit of       who has conferred a benefit is not entitled to compensation,
               (3) retention of the benefit would be unconscionable; and                                                                                 other than in accordance with the terms of such bargain, unless
                                                                                      to the enriched party, not the expense to the plaintiff. Petrie-
                                                                                      Clemons v. Butterfield, 441 A.2d 1167, 1172 (N.H. 1982)            the transaction is rescinded).
               (4) restitution should be made
                                                                                                                                                         Unjust enrichment claims allowed where D innocently received
                                                                                                                                                         a benefit and passively accepted it. Axenics, Inc. v. Turner
                                                                                                                                                         Constr. Co., 62 A.3d 754, 766-67 (N.H. 2013). Petrie-Clemons
                                                                                                                                                         v. Butterfield, 441 A.2d 1167, 1172 (N.H. 1982)(applying
                                                                                                                                                         passive acceptance standard).

NEW JERSEY     (1) the defendant received a benefit;                                  Iliadis v. Wal-Mart Stores, Inc., 191 N.J. 88, 110, 922 A.2d       Unjust enrichment requires some direct relationship between the
                                                                                      710 (2007)                                                         parties. Callano v. Oakwood Park Homes Corp., 91 N.J. Super.
               (2) retention of that benefit without payment would be unjust;                                                                            105, 109-110 (1966).
                                                                                      Absent demonstration of an expectation of remuneration, a
               (3) the plaintiff expected remuneration from the defendant at the      claim for unjust enrichment cannot exist. See e.g., Assocs.
                   time it performed or conferred a benefit on defendant; and         Commercial Corp. v. Wallia, 211 N.J. Super. 231, 243, 511
                                                                                      A.2d 709 (App. Div. 1986)(noting that a “common thread
                                                                                      running throughout successful invocation of the doctrine of
               (4) the failure of remuneration enriched defendant beyond its          unjust enrichment is that the plaintiff expected remuneration
                   contractual rights                                                 from the defendant, or if the true facts were known to
                                                                                      plaintiff, he would have expected remuneration from
                                                                                      defendant, at the time the benefit was conferred”). Still,
                                                                                      “[l]iability may be imposed if facts were concealed from the
                                                                                      plaintiff, but the plaintiff would have expected remuneration
                                                                                      from the defendant at the time the benefit was conferred had
                                                                                      he or she known the true facts.” Castro v. NYT Television,
                                                                                      370 N.J. Super. 282, 299, 851 A.2d 88. 98 (App. Div. 2004).
                                                                                      Accordingly, a plaintiff may recover under a claim for unjust
                                                                                      enrichment if there was some direct relationship between
                                                                                      the plaintiff and defendant that created a reasonable
                                                                                      expectation of benefit, and the plaintiff thus expected
                                                                                      remuneration. See id. at 98-99.



Page 7 of 13
                                            50-STATE SURVEY OF LAWS REGARDING UNJUST ENRICHMENT

     State                      Elements of Unjust Enrichment                                         Authority and Notes                                          Limitations on Unjust Enrichment
NEW MEXICO     (1) the defendant has been knowingly benefited at the plaintiff’s    Heimann v. Kinder-Morgan CO2 Co., 144 P.3d 111, 118            Unjust enrichment is unavailable if plaintiff has received the
                  expense; and                                                      (N.M. App. 2006)                                               benefit of its bargain. Arena Res., Inc. v. Obo, Inc., 238 P.3d 357,
                                                                                                                                                   361 (N.M. Ct. App. 2010) (finding a person that has conferred a
               (2) in a manner such that allowing the defendant to retain the                                                                      benefit is not entitled to compensation, other than in accordance
                  benefit would be unjust                                                                                                          with the terms of such bargain, unless the transaction is rescinded).


NEW YORK       (1) the defendant was enriched;                                      Clark v. Daby, 751 N.Y.S.2d 622, 623 (N.Y. App. Div. 2002)     Unjust enrichment is unavailable if plaintiff has received the
                                                                                                                                                   benefit of its bargain. Jermyn v. Best Buy Stores, L.P., 256 F.R.D.
               (2) at the plaintiff’s expense; and                                                                                                 418, 437 (S.D. N.Y. 2009) (certifying class based upon UCL and
                                                                                                                                                   unjust enrichment claims); One Step Up, Ltd. v. Webster Bus.
                                                                                                                                                   Credit Corp., 925 N.Y.S.2d 61, 70 (N.Y. App. Div. 2011)
               (3) permitting the defendant to retain the benefit conferred would                                                                  (dismissing claim for unjust enrichment where “plaintiff received
                  be against equity and good conscience                                                                                            the benefit of its bargain”)

                                                                                                                                                   Unjust enrichment requires that plaintiff lack a legal remedy.
                                                                                                                                                   Samiento v. World Yacht Inc., 10 N.Y.3d 70, 854 N.Y.S.2d 83, 883
                                                                                                                                                   N.E.2d 990, 996 (N.Y.2008) (cause of action for unjust enrichment
                                                                                                                                                   “does not lie as plaintiffs have an adequate remedy”).

                                                                                                                                                   The benefit conferred must be a direct benefit from a plaintiff in
                                                                                                                                                   privity with the defendant. Sperry v. Crompton Corp., 810
                                                                                                                                                   N.Y.S.2d 498, 499–500 (N.Y. App. Div. 2006)

NORTH          (1) the plaintiff conferred a benefit on the defendant;              Metric Constructors, Inc. v. Bank of Tokyo-Mitsubishi, Ltd.,   Unjust enrichment is unavailable if plaintiff has received the
CAROLINA                                                                            72 Fed. Appx. 916, 920 (4th Cir. 2003)                         benefit of its bargain. Britt v. Britt, 359 S.E.2d 467, 471 (N.C.
               (2) the benefit was not conferred officiously or gratuitously;                                                                      1987) (holding plaintiff cannot recover for unjust enrichment
                                                                                                                                                   where she received the agreed to consideration for the benefit
                                                                                                                                                   conferred), abrogated on other grounds by Myers & Chapman,
               (3) the benefit is measurable;                                                                                                      Inc. v. Thomas G. Evans, Inc., 374 S.E.2d 385 (N.C. 1988).

               (4) the defendant consciously accepted the benefit; and                                                                             Unjust enrichment requires that plaintiff lack a legal remedy.
                                                                                                                                                   Jones Cooling & Heating, Inc. v. Booth, 99 N.C. App. 757, 394
               (5) the benefit to the defendant is unjust                                                                                          S.E.2d 292, 294 (N.C. App. 1990) (plaintiff may not recover
                                                                                                                                                   under a theory of unjust enrichment where an adequate remedy at
                                                                                                                                                   law exists).




NORTH DAKOTA   (1) an enrichment;                                                   Schroeder v. Buchholz, 622 N.W.2d 202, 207 (N.D. 2001);        Unjust enrichment is unavailable if plaintiff has received the
                                                                                    Apache Corp. v. MDU Resources Group, Inc., 603 N.W.2d          benefit of its bargain. Jerry Harmon Motors, Inc. v. Heth, 316
               (2) an impoverishment;                                               891, 895 (N.D. 1999)                                           N.W.2d 324, 328 (N.D. 1982) (“[A] person is not entitled to
                                                                                                                                                   compensation on the ground of unjust enrichment if he received
                                                                                    Unjust enrichment under North Dakota law does not require a    from the other that which it was agreed between them that the
               (3) a connection between the enrichment and the impoverishment;                                                                     other should give in return.” (citing 17 CJS Contract § 6, 570-
                                                                                    showing of wrongdoing or actual fraud. Richland Country v.
                                                                                    State, 180 N.W.2d 649, 655–56 (N.D. 1970)                      574)).
               (4) absence of a justification for the enrichment and
                  impoverishment;                                                                                                                  Unjust enrichment claims require that plaintiff lacks a legal
                                                                                                                                                   remedy. Schroeder v. Buchholz, 622 N.W.2d 202, 207 (N.D.
               (5) an absence of a remedy provided by law; and                                                                                     2001) (including “[a]n absence of a remedy provided by law” as
                                                                                                                                                   an essential element of unjust enrichment); Apache Corp. v.

Page 8 of 13
                                            50-STATE SURVEY OF LAWS REGARDING UNJUST ENRICHMENT

       State                   Elements of Unjust Enrichment                                              Authority and Notes                                     Limitations on Unjust Enrichment
               (6) as between the parties, retention of the enrichment would be                                                                        MDU Res. Group, Inc., 603 N.W.2d 891, 894-95 (N.D. 1999)
                  inequitable                                                                                                                          (same).

OHIO           (1) the claimant conferred a benefit upon the recipient;               Struna v. Convenient Food Mart, 160 Ohio App. 3d 655, 662        The benefit under Ohio law must be direct from the plaintiff to
                                                                                      (2005)                                                           the defendant, meaning that an indirect purchaser cannot assert a
               (2) the recipient had knowledge of that benefit; and                                                                                    claim for unjust enrichment. Johnson v. Microsoft Corp., 834
                                                                                                                                                       N.E.2d 791, 799 (Ohio 2005)
               (3) circumstances render it unjust or inequitable to permit the
                  recipient to retain the benefit without compensating the party
                  who conferred it

OKLAHOMA       Oklahoma law does not specify specific elements for an unjust          Harvell v. Goodyear Tire and Rubber Co., 164 P.3d 1028,          A plaintiff who has an adequate remedy at law does not have a
                 enrichment cause of action. Instead, it points to general            1035 (Okla., 2006); N.C. Corff Partnership, Ltd. v. OXY USA,     claim for unjust enrichment. Harvell, 164 P.3d 1028, 1035
                 principles that govern the claim. Those principles include           Inc., 929 P.2d 288, 295 (Okl. App. 1996).                        (Okla. 2006)
                 enrichment coupled with an injustice.



OREGON         (1) a benefit conferred;                                               Summer Oaks Ltd. Partnership v. McGinley, 183 Or. App.           Unjust enrichment is unavailable if plaintiff has received the
                                                                                      645, 654 (2002)                                                  benefit of its bargain. High v. Davis, 584 P.2d 725, 736 (Or. 1978)
               (2) awareness of the recipient that a benefit has been received; and                                                                    (en banc) (“We … do not believe that the claimants will be
                                                                                                                                                       unjustly enriched. They are receiving what they bargained and
                                                                                                                                                       paid for.”); Winters v. County of Clatsop, 150 P.3d 1104, 1108
               (3) under the circumstances, it would be unjust to allow retention                                                                      (Or. Ct. App. 2007) (“[W]e agree with the [defendant] that
                  of the benefit without requiring the recipient to pay for it                                                                         plaintiff has not carried her burden . . . Under the circumstances, it
                                                                                                                                                       is not unjust to deny restitution and to honor the terms of the
                                                                                                                                                       bargain. . . that [plaintiff] accepted.”).

                                                                                                                                                       Unjust enrichment is a theory of quasi- contract that depends on
                                                                                                                                                       the existence of an implied contract. Stovall v. State by and
                                                                                                                                                       through Oregon Dept. of Transp., 324 Or. 92 (1996)

PENNSYLVANIA   (1) benefits conferred on defendant by plaintiff;                      Search, Inc. v. Fleming Steel Co., 787 A.2d 988, 991 (Pa.        SOL for unjust enrichment claims is 4 years
                                                                                      Super. 2001); Torchia v. Torchia, 346 Pa. Super. 229, 233
               (2) appreciation of such benefits by defendant;                        (1985)

               (3) the defendant wrongfully secured or passively received the         Reliance is an essential element of unjust enrichment under
                  benefit; and                                                        Pennsylvania law. MacAleer v. Sun Oil Co., 280 Pa. Super.
                                                                                      148, 152 (1980) (stating that proving unjust enrichment
                                                                                      requires “a showing of detrimental reliance” on the part of
               (4) the circumstances between the parties make acceptance and          the plaintiff); Levy v. Keystone Food Products, 2008 WL
                  retention of such benefits inequitable without payment of           4115856 at *5, *7 (E.D. Pa. Aug. 28, 2008) (recognizing that
                  value                                                               plaintiff’s unjust enrichment claim required proof of reliance
                                                                                      and refusing to certify a class because of the need for
                                                                                      particularized proof of reliance)

                                                                                      Application of the doctrine of unjust enrichment is a highly
                                                                                      particularized factual inquiry. Limbach Co. v. City of
                                                                                      Philadelphia, 905 A.2d 567, 575 (Pa. Commw. Ct. 2006).



Page 9 of 13
                                             50-STATE SURVEY OF LAWS REGARDING UNJUST ENRICHMENT

    State                        Elements of Unjust Enrichment                                            Authority and Notes                                            Limitations on Unjust Enrichment
RHODE ISLAND    (1) benefit conferred upon the defendant by the plaintiff;             Bouchard v. Price, 694 A.2d 670, 673 (R.I. 1997)                  Unjust enrichment is unavailable if plaintiff has received the
                                                                                                                                                         benefit of its bargain. Rosetta v. Moretti, No. 98-89, 2005 WL
                (2) appreciation by the defendant of such benefit; and                 The most significant requirement of a claim for unjust            1109638, at *8 (R.I. Super. May 4, 2005) (granting motion for
                                                                                       enrichment is that the enrichment to the defendant must be        judgment as matter of law in favor of defendant because
                                                                                       unjust. R&B Electric Co. v. Amco Constr. Co., 471 A.2d            plaintiffs failed to establish that allowing defendant to retain the
                (3) an acceptance of such benefit in such circumstances that it                                                                          negotiated purchase price would be inequitable).
                   would be inequitable for a defendant to retain the benefit          1351, 1356 (R.I. 1984)
                   without paying the value thereof
                                                                                       Unlike many states, Rhode Island permits overlapping
                                                                                       unjust enrichment claims. Richmond Square Capital Corp.
                                                                                       v. Ins. House, 744 A.2d 401, 402 (R.I. 1999).

SOUTH           (1) the plaintiff conferred a non-gratuitous benefit on the            Sauner v. Public Serv. Authority of South Carolina, 2003 WL       Unjust enrichment is unavailable if plaintiff has received the
CAROLINA           defendant;                                                          21057314 at *6 (S.C. 2003)                                        benefit of its bargain. Johnston v. Brown, 348 S.E.2d 391, 395
                                                                                                                                                         (S.C. Ct. App. 1986) (holding plaintiff cannot recover under
                (2) that the defendant realized some value from the benefit; and                                                                         unjust enrichment where he received the agreed to consideration
                                                                                                                                                         for the benefit conferred), rev’d on other grounds, 357 S.E.2d
                                                                                                                                                         450 (S.C. 1987).
                (3) that it would be inequitable for the defendant to retain the
                   benefit without paying the plaintiff for its value

SOUTH DAKOTA    (1) defendant received a benefit;                                      Hofeldt v. Mehling, 658 N.W.2d 783, 788 (S.D. 2003)               Unjust enrichment is unavailable if defendant has provided
                                                                                                                                                         consideration for benefit received. Parker v. W. Dakota Insurors,
                (2) defendant was aware he was receiving a benefit; and                                                                                  Inc., 605 N.W.2d 181, 187 (S.D. 2000) (plaintiff cannot recover
                                                                                                                                                         under unjust enrichment where defendant already paid
                                                                                                                                                         consideration for the benefit conferred).
                (3) allowing the defendant to retain the benefit without
                   reimbursement would unjustly enrich the defendant

TENNESSEE       (1) plaintiffs conferred a benefit upon defendants;                    Freeman Industries, LLC v. Eastman Chemical Co., 175              Unjust enrichment is unavailable if defendant has provided
                                                                                       S.W.3d 512, 525 (Tenn. 2005)                                      consideration for benefit received. Unjust enrichment claims
                (2) defendants appreciated the benefit;                                                                                                  require that plaintiff lacks a legal remedy. Paschall’s, Inc. v.
                                                                                                                                                         Dozier, 407 S.W.2d 150, 155 (Tenn. 1966); McKee v. Meltech,
                                                                                                                                                         Inc., No. 10- 2730, 2011 WL 1770461, at *10 (W.D. Tenn. May
                (3) it would be inequitable for defendants to retain the benefit                                                                         9, 2011) (rejecting unjust enrichment claim where defendant “has
                   without paying for it; and                                                                                                            already given consideration for any benefit that [plaintiff]’s
                                                                                                                                                         services provided”); Weather Doctor Servs. Co., Inc. v. Stephens,
                (4) the plaintiff has exhausted its remedies against the person with                                                                     No. E2000-1427-COA-R3-CV, 2001 WL 849540, at *2-3 (Tenn.
                   whom it had contracted or with whom the plaintiff is in privity                                                                       Ct. App. July 27, 2001); Freeman Indus. LLC v. Eastman Chem.
                   so long as the pursuit of such remedies would not be futile                                                                           Co., 172 S.W.3d 512, 525-26 (Tenn. 2005)

TEXAS           Under Texas law, unjust enrichment is “an equitable principle          Villarreal v. Grant Geophysical, Inc., 136 S.W.3d 265, 270
                  holding that one who receives benefits unjustly should make          (Tex. App. 2004)
                  restitution for those benefits.”
                                                                                       Unjust enrichment is not an independent cause of action but
                A person is unjustly enriched when he obtains a benefit from           is instead a measure of damages which places the aggrieved
                   another by fraud, duress, or the taking of an undue advantage.      plaintiff in the position he occupied prior to dealing with the
                                                                                       defendant. Oxford v. Williams Cos., 137 F. Supp. 2d 756,
                Unjust enrichment occurs when the “person sought to be charged         762 (E.D. Tex. 2001); see also LeChance v. Hollenbeck, 695
                  has wrongfully secured a benefit or has passively received one       S.W.2d 618, 620 (Tex. App. 1985) (stating that “[u]njust
                  which it would be unconscionable to retain.”                         enrichment, however, does not provide an independent basis
                                                                                       for a cause of action”); Richardson v. Amer. Home Shield of

Page 10 of 13
                                             50-STATE SURVEY OF LAWS REGARDING UNJUST ENRICHMENT

       State                     Elements of Unjust Enrichment                                          Authority and Notes                                          Limitations on Unjust Enrichment
                                                                                     Tex., Inc., 2006 WL 903721 at *5 (S.D. Tex. Apr. 7, 2006).

                                                                                     “Money voluntarily paid on a claim of right, with full
                                                                                     knowledge of all the facts, in the absence of fraud, deception,
                                                                                     duress, or compulsion, cannot be recovered back merely
                                                                                     because the party at the time of payment was ignorant or
                                                                                     mistook the law as to his liability.” BMG Direct Marketing,
                                                                                     Inc. v. Peake, 178 S.W.3d 763, 768 (Tex. 2005).

UTAH            (1) a benefit conferred on one person by another;                    Am. Towers Owners Ass’n v. CCI Mech., 930 P.2d 1182,              Unjust enrichment is unavailable if plaintiff has received the
                                                                                     1192–93 (Utah 1996)                                               benefit of its bargain. Unjust enrichment claims require that
                (2) an appreciation or knowledge by the conferee of the benefit;                                                                       plaintiff lacks a legal remedy. S. Title Guar. Co., Inc. v. Bethers,
                                                                                                                                                       761 P.2d 951, 955 (Utah Ct. App. 1988); Bray Lines Inc. v. Utah
                                                                                                                                                       Carriers, Inc., 739 P.2d 1115, 1117 (Utah Ct. App. 1987) (holding
                (3) the acceptance or retention of the benefit under such                                                                              unjust enrichment does not occur when a party receives the
                   circumstances as to make it inequitable for the conferee to                                                                         benefit of its bargain). Mann v. Am. W. Life Ins. Co., 586 P.2d 461,
                   retain the benefit without payment of its value; and                                                                                465 (Utah 1978); Ockey v. Lehmer, 189 P.3d 51, 61 n.42 (Utah
                                                                                                                                                       2008); Am. Towers Owners Ass’n, Inc. v. CCI Mech., Inc., 930
                (4) the plaintiff lacks an adequate remedy at law                                                                                      P.2d 1182, 1193 (Utah 1996) (“The doctrine is designed to
                                                                                                                                                       provide an equitable remedy where one does not exist at law.”),
                                                                                                                                                       abrogated on other grounds by Davencourt at Pilgrims Landing
                                                                                                                                                       Homeowners Ass’n v. Davencourt at Pilgrims Landing, LC, 221
                                                                                                                                                       P.3d 234 (Utah 2009); Nickerson Co. v. Energy W. Mining Co.,
                                                                                                                                                       No. 20090221–CA, 2009 WL 4681778, at *2 (Utah Ct. App. Dec.
                                                                                                                                                       10, 2009) (barring recovery on an unjust enrichment theory where
                                                                                                                                                       there is an express contract).

VERMONT         (1) a benefit was conferred on defendant;                            Johnson v. Harwood, 945 A.2d 875, 881–82 (Vt. 2008)               Unjust enrichment is unavailable if defendant has provided
                                                                                                                                                       consideration for benefit received. Ray Reilly’s Tire Mart, Inc.
                (2) defendant accepted the benefit; and                              Reliance must also be shown in unjust enrichment cases.           v. F.P. Elnicki, Inc., 537 A.2d 994, 995 (Vt. 1987) (“[I]f the
                                                                                     DJ Painting, Inc. v. Baraw Enterprises, Inc., 776 A.2d 413,       [defendant] has given any consideration to any person for the
                                                                                     418 (Vt. 2001)                                                    [benefit], it would not be unjust for him to retain the benefit
                (3) in light of the totality of the circumstances, equity and good                                                                     without paying the furnisher.” (quoting Paschall’s v. Dozier,
                   conscience demand that the defendant return the benefit                                                                             407 S.W.2d 150, 155 (Tenn. 1966))); Will v. Mill Condo.
                                                                                                                                                       Owners’ Ass’n, Inc., No. 457-10-01 WRCV, 2002 WL
                                                                                                                                                       34340312 (Vt. Sup. Ct. July 5, 2002).

VIRGINIA        (1) the plaintiff conferred a benefit on the defendant;              Schmidt v. Household Finance Corp., II, 661 S.E.2d 834, 838
                                                                                     (Va. 2008); Wright v. Cangiano, 1993 WL 946172 at *1 (Va.
                (2) the defendant knew of the benefit and the defendant should       Cir. Ct. 1993)
                   reasonably be expected to repay the plaintiff;

                (3) the defendant accepted or retained the benefit without paying
                   for its value; and

                (4) the plaintiff does not have a remedy at law for any wrong
                   perpetrated on him by the defendant

WASHINGTON      (1) a benefit conferred on the defendant by the plaintiff;           Ballie Communications, Ltd. v. Trend Business Sys., Inc.,
                                                                                     810 P.2d 12, 18 (Wash. App. 1991); Seattle Prof’l Eng’g
                                                                                     Employees Ass’n v. Boeing Co., 139 Wash. 2d 824, 838–39
Page 11 of 13
                                             50-STATE SURVEY OF LAWS REGARDING UNJUST ENRICHMENT

       State                     Elements of Unjust Enrichment                                           Authority and Notes                                     Limitations on Unjust Enrichment
                (2) appreciation or knowledge by the defendant of the benefit;        (2000).

                (3) the acceptance or retention by the defendant of the benefit
                   under such circumstances that it is inequitable for the
                   defendant to retain the benefit; and

                (4) the plaintiff does not have an adequate remedy at law

WEST VIRGINIA   (1) the defendant received money;                                     Absure, Inc. v. Huffman, 584 S.E.2d 507, 510 (W.Va. 2003)

                (2) to which the defendant was not entitled; and

                (3) that the payment was the result of a mistake on the part of the
                   plaintiff

WISCONSIN       (1) a benefit conferred upon the defendant by the plaintiff;          Ludyjan v. Continental Cas. Co., 747 N.W.2d 745 (Wis. App.    Unjust enrichment is unavailable if defendant has provided
                                                                                      2008)                                                         consideration for benefit received. Tri-State Mech., Inc. v.
                (2) knowledge or appreciation of the benefit by the defendant; and                                                                  Northland Coll., 681 N.W.2d 302, 305-06 (Wis. Ct. App. 2004)
                                                                                                                                                    (denying unjust enrichment claim where defendant “has fully paid
                                                                                                                                                    for the benefits it received”)
                (3) acceptance and retention by the defendant of such benefit
                   under such circumstances that it would be inequitable for him
                   or her to retain it without paying the value thereof

WYOMING         (1) valuable services were rendered;                                  Horn v. Wooser, 165 P.3d 69, 76 (Wyo. 2007)

                (2) to the party to be charged;                                       Recovery is appropriate only when the benefited party would
                                                                                      be unjustly enriched. Id.
                (3) which services were accepted, used and enjoyed by the charged
                   party; and

                (4) under circumstances that reasonably notified the party being
                   charged that the other party would expect payment for the
                   services.




Page 12 of 13
